Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims have been renumbered as shown below:

Claim 10 has been renumbered as claim 1 
Claim 12 has been renumbered as claim 2
Claim 14 has been renumbered as claim 3
Claim 13 has been renumbered as claim 4
Claims 15 - 21 have been renumbered as claims 5 - 11 respectively
Claim 28 has been renumbered as claim 12
Claims 23 - 27 have been renumbered as claims 13 - 17 respectively


Response to Amendment
Applicant’s amendment filed 7/28/2022 has been fully considered and as a result claims 10, 12 - 21, 23 - 28  are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 7/28/2022, page 8, last paragraph), Applicant merged objected/allowed claims 11, 22 into the independent claims. The prior art does not disclose the limitations of claims 11, 22 (CLM 9/23/2019).

Claims 10, 12 - 21, 23 - 28   are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632